



PROMISSORY NOTE


$36,759,000.00
 
 
 
September 1, 2017



            
FOR VALUE RECEIVED, the undersigned (herein called “Maker”) hereby promises to
pay to the order of Southside Bank (“Lender”), in immediately available funds in
lawful money of the United States of America, at the offices of Southside Bank
in the City of Tyler, Smith County, Texas, the principal sum of THIRTY SIX
MILLION SEVEN HUNDRED FIFTY NINE THOUSAND US DOLLARS ($36,759,000.00), or the
aggregate principal advanced under this Note, if that amount is less, together
with interest on the unpaid principal balance of this Note from day to day
advanced and outstanding, as hereinafter provided.


Definitions.


The term “Advance(s)” as used in this Note means an advance of principal under
this Note. All communications, instructions or directions to be delivered to
Lender are to be directed to Lender’s office at 1201 South Beckham, Tyler,
Texas, to the attention of Pam Cunningham or any other person subsequently
designated in writing by Lender. Each of the following persons is authorized to
request Advances and authorize payments hereunder: William H. “Beau” Armstrong,
III or Erin D. Pickens. Each request for an Advance shall be in form and
substance satisfactory to Lender, and shall be accompanied by all documents and
materials required under the Loan Agreement. Provided, however, Lender shall
have no obligation to make any advances hereunder after December 31, 2018.


The term “Applicable Law” as used in this Note means the laws of the State of
Texas (without regard to any conflict of laws principles) and applicable United
States federal laws; provided, however, with respect to determination of the
Maximum Rate and the Maximum Amount, this Note shall be governed by the laws of
the State of Texas or the applicable federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist (or as such
laws may be changed or amended or come into effect in the future, but only to
the extent that any change, modification or new law permits a higher Maximum
Rate or higher Maximum Amount).


The term “Business Day” as used in this Note means a day other than a Saturday,
Sunday or other day on which banks in Tyler, Texas are authorized or required to
be closed.


The term “Floating Rate Index” as used in this Note means a floating interest
rate equal to the One Month London Interbank Offered Rate (Libor) as published
in the “Borrowing Benchmarks - Money Rates” section of the Wall Street Journal
from time to time (or a comparable rate selected by Lender if The Wall Street
Journal ceases to publish such rate). The initial Floating Index Rate on the
date of this Note is 1.231% per annum, provided, the Floating Index Rate shall
be adjusted on the first day of each month (commencing on October 1, 2017) to
the then current One Month London Interbank Offered Rate (Libor) as published in
The Wall Street Journal on the last business day preceding such date.


The term “Loan Agreement” as used in this Note means a Construction Loan
Agreement dated of even date herewith, by and between Maker and Lender, as same
may be modified, amended or restated from


1



--------------------------------------------------------------------------------





time to time. This Note is subject to the terms of the Loan Agreement and
evidences the “Loan” as therein defined.


The term “Maximum Rate” as used in this Note means the maximum non-usurious rate
of interest per annum permitted by Applicable Law. The Maximum Rate shall be
applied by taking into account all amounts characterized by Applicable Law as
interest on the debt evidenced by this Note, so that the aggregate of all
interest does not exceed the Maximum Amount.


The term “Past Due Rate” as used in this Note means a rate per annum equal to
the Stated Rate plus four percent (4%) per annum computed on the Annual Basis.
    
The term “Stated Rate” as used in this Note means a floating annual interest
rate equal to the greater of (i) the Floating Rate Index, plus 3.25%, or (ii)
4.00%.


Non-Revolving Advance Feature; Limitations on Advances. This Note shall be
funded in multiple Advances, subject to the conditions and limitations on
borrowings set forth in this Note or any other Loan Documents. Principal
advanced and paid shall not be re-advanced. Notwithstanding anything herein to
the contrary, Lender shall not be required to make any Advance if there is an
Event of Default (as defined in the Loan Agreement) or if there exists any
circumstance which, with the passing of time and/or the giving of notice, would
constitute an Event of Default. Lender and Maker stipulate and agree that
Chapter 346 of the Texas Finance Code shall not apply to this Note or any
Advances, and that neither this Note nor any Advances shall be governed by or
subject to the provisions of the said Chapter 346 in any manner whatsoever.


Interest Rate. The unpaid principal balance of this Note from day to day
outstanding which is not past due shall bear interest at a rate per annum equal
to the lesser of (a) the Maximum Rate or (b) the Stated Rate. Any principal of,
and to the extent permitted by Applicable Law, any interest on, this Note which
is not paid when due shall bear interest, from the date due and payable until
paid, payable on demand, at a rate per annum equal to the lesser of (a) the
Maximum Rate or (b) the Past Due Rate. Subject always to limitation by the
Maximum Rate, interest on this Note at the Stated Rate and the Past Due Rate
shall be calculated on the basis (the “Annual Basis”) of the Actual/360 method,
pursuant to which interest shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed.


Terms of Payment. Interest shall be due and payable monthly as it accrues on the
first day of each month beginning October 1, 2017 and continuing regularly
thereafter until and including March 1, 2021. The principal balance of this Note
outstanding and unpaid on March 1, 2021 shall be due and payable in equal
monthly installments of principal and interest based on a 30 year amortization,
payable on the first day of each month, beginning on April 1, 2021 and
continuing regularly thereafter; provided, however, Lender may, at Lender’s
option, upon each change in the Stated Rate, change the amount of the monthly
installments of principal and interest in order to maintain at all times a 30
year amortization notwithstanding any changes in the Stated Rate. Lender shall
give Maker at least ten days notice of any such changes. Provided, further, all
principal and all accrued interest remaining unpaid on September 1, 2023 (the
final maturity date), shall then be due and payable in full. Whenever any
payment shall be due under this Note on a day that is not a Business Day, the
date on which such


Page 2

--------------------------------------------------------------------------------





payment is due shall be extended to the next succeeding Business Day, and such
extension of time shall be included in the computation of the amount of interest
then payable. All payments made on this Note shall be applied, to the extent
thereof, first to accrued but unpaid interest and the balance to unpaid
principal. Any monthly installment that is not paid within ten days after the
due date shall be subject to a one-time late fee in an amount equal to 5% of the
past due amount, which fee shall be due and payable only upon demand by Lender.
 
Prepayments. Principal may be prepaid in whole or in part without any penalty,
premium or fee, provided that Lender shall not be required to accept any
prepayment unless Maker gives Lender at least thirty (30) days prior written
notice of Maker’s intention to make such prepayment, which notice shall state
the amount of the prepayment and the date on which Maker intends to make the
prepayment. Prepayments of principal shall be applied to the last installments
of principal payable hereunder.


Security/Loan Documents. The security for this Note includes, without
limitation, a Deed of Trust and Security Agreement of even date herewith from
Maker, as Grantor, for the benefit of Lender. This Note, the said Deed of Trust,
the Loan Agreement and any other documents now or hereafter securing,
guaranteeing or executed in connection with the loan evidenced by this Note,
are, as the same have been or may be amended, restated, modified or supplemented
from time to time, herein sometimes called individually a “Loan Document” and
collectively referred to as the “Loan Documents.” To the extent that this Note
conflicts with or is in any way incompatible with any other Loan Document,
Lender shall determine, at Lender’s discretion, which document governs and
controls.


Event of Default. Upon the occurrence, and during the continuance, of an Event
of Default, the holder hereof shall have the rights to deny further Advances,
declare the unpaid principal balance and accrued but unpaid interest on this
Note at once due and payable (and upon such declaration, the same shall be at
once due and payable), to foreclose any liens and security interests securing
payment hereof and/or to exercise any of its other rights, powers and remedies
under this Note, under any other Loan Document, or at law or in equity.


Remedies. All rights and remedies provided for in this Note and in any other
Loan Document are cumulative of each other and of any and all other rights and
remedies existing at law or in equity. The resort to any right or remedy
provided for hereunder or under any such other Loan Document or provided for by
law or in equity shall not prevent the concurrent or subsequent employment of
any other appropriate rights or remedies. No single or partial exercise by the
holder hereof of any right, power or remedy shall exhaust the same or shall
preclude any other or further exercise thereof, and every such right, power or
remedy may be exercised at any time and from time to time. Neither the failure
by the holder hereof to exercise, nor delay by the holder hereof in exercising,
the right to accelerate the maturity of this Note or any other right, power or
remedy upon any Event of Default shall be construed as a waiver of such Event of
Default or as a waiver of the right to exercise any such right, power or remedy
at any time. Without limiting the generality of the foregoing provisions, the
acceptance by the holder hereof from time to time of any payment under this Note
which is past due or which is less than the payment in full of all amounts due
and payable at the time of such payment, shall not (i) constitute a waiver of or
impair or extinguish the rights of the holder hereof to accelerate the maturity
of this Note or to exercise any other right, power or remedy at the time or at
any subsequent time, or


Page 3

--------------------------------------------------------------------------------





nullify any prior exercise of any such right, power or remedy, or (ii)
constitute a waiver of the requirement of punctual payment and performance, or a
novation in any respect.


Attorney’s Fees. If any holder of this Note retains an attorney in connection
with any Event of Default or at maturity or to collect, enforce or defend this
Note or any other Loan Document in any lawsuit or in any probate,
reorganization, bankruptcy or other proceeding, or if Maker sues any holder in
connection with this Note or any other Loan Document and does not prevail, then
Maker agrees to pay to each such holder, in addition to principal and interest,
all reasonable costs and expenses incurred by such holder in trying to collect
this Note or in any such suit or proceeding, including reasonable attorneys'
fees.


Usury Savings. It is the intent of Lender and Maker and all other parties to the
Loan Documents to conform to and contract in strict compliance with applicable
usury law from time to time in effect. All agreements between Lender or any
other holder hereof and Maker (or any other party liable with respect to any
indebtedness under the Loan Documents) are hereby limited by the provisions of
this paragraph which shall override and control all such agreements, whether now
existing or hereafter arising. In no way, nor in any event or contingency
(including but not limited to prepayment, Event of Default, demand for payment,
or acceleration of maturity), shall the interest taken, reserved, contracted
for, charged or received under this Note or otherwise, exceed the maximum
non-usurious amount permitted by Applicable Law (the “Maximum Amount”). If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this paragraph and such document shall be automatically reformed
and the interest payable shall be automatically reduced to the Maximum Amount,
without the necessity of execution of any amendment or new document. If the
holder hereof shall ever receive anything of value which is characterized as
interest under Applicable Law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the indebtedness evidenced hereby in the inverse
order of its maturity and not to the payment of interest, or refunded to Maker
or the other payor thereof if and to the extent such amount which would have
been excessive exceeds such unpaid principal. The right to accelerate maturity
of this Note or any other indebtedness does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and the holder hereof does not intend to charge or receive any unearned interest
in the event of acceleration. All interest paid or agreed to be paid to the
holder hereof shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the Maximum Amount.
 
Waivers. If there is more than one Maker of this Note, all Makers shall be
jointly and severally liable for payment of the indebtedness evidenced hereby
and all other obligations under the Loan Documents. Except as otherwise
expressly provided in the Loan Documents, Maker and all sureties, endorsers,
guarantors and any other party now or hereafter liable for the payment of this
Note in whole or in part, hereby severally (i) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notice
(except any notices which are specifically required by this Note or any other
Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (ii) agree to


Page 4

--------------------------------------------------------------------------------





any substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (iii) agree that
the holder hereof shall not be required first to institute suit or exhaust its
remedies hereon against Maker or other party liable or to become liable hereon
or to enforce its rights against them or any security herefor; (iv) consent to
any extension or postponement of time of payment of this Note for any period or
periods of time and to any partial payments, before or after maturity, and to
any other indulgences with respect hereto, without notice thereof to any of
them; (v) submit (and waive all rights to object) to personal jurisdiction in
the State of Texas, and venue in Smith County, for the enforcement of any and
all obligations under the Loan Documents; and (vi) waive all rights and defenses
under Sections 51.003, 51.004 and 51.005 of the Texas Property Code, as amended.


Business Purpose Loan, Etc. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. The loan evidenced by this Note is
solely for business, commercial, investment or other similar purpose and is not
for personal, family, household or agricultural purposes. The holder of this
Note may sell, or offer to sell, the loan evidenced by this Note to a bank or
other financial institution chartered under the laws of the United States or any
State, and the holder of this Note is hereby authorized to disseminate to any
such purchaser or prospective purchaser any information that holder has
pertaining to the loan evidenced by this Note, including, without limitation,
credit information on the Maker and any guarantors of this Note.


Jurisdiction and Venue; Waiver of Jury. THIS NOTE IS PAYABLE IN SMITH COUNTY,
TEXAS, AND EXCLUSIVE VENUE FOR ANY LITIGATION WITH RESPECT TO THIS NOTE SHALL BE
IN THE FEDERAL OR STATE COURTS SITTING IN TYLER, SMITH COUNTY, TEXAS AND HAVING
JURISDICTION. MAKER AND LENDER HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY CLAIMS OR DISPUTES RELATING TO THIS NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS.


Notice of Final Agreement. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, Maker has duly executed this Note as of the date first above
written.


COLLEGE STATION 1892 PROPERTIES, L.L.C.,
a Texas limited liability company
                            




By:     /s/ Erin D. Pickens         
Erin D. Pickens, Senior Vice President




Page 5